Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application is a continuation of and claims the benefit of U.S. Application No. 16/744,818 filed on January 16, 2020, now Patent No. 11,380,890), which is a
continuation-in-part of U.S. Application No. 15/413,021 filed on January 23, 2017, now Patent No. 10,622,620, which is a continuation of U.S. Application No. 13,799,405 filed on
March 13, 2013, now Patent No. 9,553,303, which is a continuation-in-part of U.S. Application No. 13/601,976 filed on August 31, 2012, now abandoned, which claims benefit
of U.S. Provisional Application No. 61/530,881 filed on September 2, 2011. Said Application 13/601,976 is also a continuation-in-part of 13/008,800 filed on January 18,
2011, now Patent No. 9,178,208, which claims benefit of U.S. Provisional Application No. 61/295,993 filed on January 18, 2010 and U.S. Provisional Application No. 61/315,845 filed
on March 19, 2010. The present application is also a continuation of U.S. Application No. 15/886,136, filed February 1, 2018, now Patent No. 10,541,412, which is a continuation of
U.S. Application No. 14/821,586, filed August 7, 2015, now abandoned.
	Applicant should update the CON data at page 1 of the specification to reflect the above current data.
	The Drawings filed 07/05/22 are approved by the examiner.
	The IDS statements filed 07/05/22 (2) have been considered.  Initialed copies accompany this action.
	Claims 1-10 are pending.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claim 1 is indefinite in that the preamble recites (i.e. comprising) components which are not present in the (formed) composite material.  Specifically, the instant article claim recites product-by-process language wherein both the recited “precursor” and the recited “surface layer (SiO, SiO2 or SiOx” are reacted to form a surface coating of carbon and silicon carbide on the final silicon particles.  Applicant should amend the preamble claim language to clarify the components present in the final composite material.
	Also, the terminology “…across the entire film” at line 10 does not have antecedent basis.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 17, 26-29 of U.S. Patent No. 10,461,366. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the above listed claims of US ‘366 are drawn to composite materials having a hard carbon continuous phase and surface-coated silicon particles dispersed therein.  The issued patent specifies the Si particle coating comprises SiC, and the hard carbon continuous layer meets the additional claim requirement of “mixture of carbon and silicon carbide on the silicon particle”.  See instant specification para 0064-0065 of instant PGPUB.  The instant dependent claim limitations relating to particle size and purity would have been ab obvious choice for the skill artisan.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,380,890 (issued parent application) in view of Khomenko et al (Electrochimica Acta 2007).
Issued parent application US ‘890 is drawn to a composite film having a hard carbon continuous phase and surface-coated silicon particles (SiC and C coating) dispersed therein.  The issued patent differs from the instant claims in failing to recite “hard carbon” as the continuous phase.  However, the examiner submits that the selection of hard carbon for such a purpose would have been obvious to the skilled artisan as such is know in the art to result in excellent conductivity and low temperatures and show very small volume changes during charging (Khomenko page 2833 left hand column).
	Claims 1-10 are allowable over the prior art.
Aramata et al 9,608,262 B2 discloses silicon composite comprises silicon particles whose surface is at least partially coated with a silicon carbide layer. It is prepared by subjecting a silicon powder (50nm to 50 µm) to thermal CVD with an organic hydrocarbon gas and/or vapor at 900-1,400 °C, and heating the powder for removing an excess free carbon layer from the surface through oxidative decomposition (Abstract: Col 5, lines 55-58).  The materials are formed in “self-supported” electrodes (Col 7-8).  While the reference teaches that the carbon surface layer is preferably removed via decomposition, Aramata also disclose an embodiment that the carbon layer is not decomposed and remains as an electrically conductive surface (Col 4, lines 53-56).
Aramata, however, does not suggest nor possess with inherent certainty the claimed hard carbon/SiC microstructure.  Also, applicant’s discussion of “hard carbon” a para 0061 of the specification is noted.
The remaining reference cited on forms PTO-1449 and PTO-892 are considered state of the art electrode compositions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
December 15, 2022